Third District Court of Appeal
                               State of Florida

                           Opinion filed April 29, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-875
                    Lower Tribunal Nos. 06-1525, 06-18682
                             ________________


                            Edward T. Douglas,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.


      A Case of Original Jurisdiction –Mandamus.

      Douglas T. Edwards, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before WELLS, ROTHENBERG and EMAS, JJ.

      WELLS, Judge.

      Douglas Edwards files this petition for writ of mandamus to compel the trial

court to rule on his pending postconviction motions filed under Florida Rules of
Criminal Procedure 3.800 and 3.850.        Because the record below fails to

demonstrate that either his Rule 3.850 motion, dated July 29, 2009, or his Rule

3.800 motion, dated October 28, 2014, was ever filed below, we deny the petition

without prejudice to petitioner refiling these motions nunc pro tunc in the lower

court.




                                       2